DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (2015/0306745).
	Ross teaches a method of converting reciprocating motion to unidirectional motion with a wrench having a head including a cylindrical inside wall, 118, and a body, 104, having ramps, 152, and a cage, 108, holding cylindrical rollers, 106, between the ramps and the cylindrical inside wall of the head comprising anchoring the cage to the body to prevent movement of the cage relative to the body, (through engagement .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Albertson (2019/0076995).
Ross teaches all the limitations of the claims except for wherein the biasing force is a magnetic force subjected to each cylindrical roller to maintain each cylindrical roller in engagement with the ramp and the cylindrical inside wall of the head and wherein the biasing force is a magnetic force of a permanent magnet.
Albertson teaches the biasing force is a magnetic force subjected to each cylindrical roller to maintain each cylindrical roller in engagement with the ramp and the cylindrical inside wall of the head and wherein the biasing force is a magnetic force of a permanent magnet, (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Ross with permanent magnets in order to produce a magnetic biasing force to each cylindrical roller, as an alternate means for biasing the rollers into engagement with the ramp and the cylindrical inside wall. 


Allowable Subject Matter
Claims 1-21 are allowed because the limitation of the cage and protrusions including cooperating members that anchor the cage on the protrusions to prevent movement of the cage relative to the body and hold the cylindrical rollers in the contiguous locations relative to the ramps and the inside cylindrical wall of the head, were not found in the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (6,295,899), Christensen (9,174,327) and Douglass (2014/0060257) were cited to show other examples of wrenches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 11, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723